          Case 3:18-cv-04954-CRB Document 169 Filed 01/09/21 Page 1 of 3


1    STINSON LLP                                          GIBSON, DUNN & CRUTCHER LLP
     TODD A. NOTEBOOM, Pro Hac Vice                       KRISTIN A. LINSLEY, SBN 154148
2    todd.noteboom@stinson.com                            klinsley@gibsondunn.com
     50 South Sixth Street, Ste. 2600                     555 Mission Street, Suite 3000
3    Minneapolis, MN 55402                                San Francisco, CA 94105-0921
     Telephone:    612.335.1894                           Telephone:    415.393.8395
4    Facsimile:    612.335.1657                           Facsimile:    415.374.8471
5    JEREMY ROOT, Pro Hac Vice                            DEBORAH L. STEIN, SBN 224570
     jeremy.root@stinson.com                              dstein@gibsondunn.com
6    230 W. McCarty Street                                333 South Grand Avenue
     Jefferson City, MO 65101                             Los Angeles, CA 90071-3197
7    Telephone:     573.556.3609                          Telephone:    213.229.7164
     Facsimile:     573.556.3635                          Facsimile:    213.229.6164
8
     SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
9    FRANK FALZETTA, SBN 125146
     ffalzetta@sheppardmullin.com
10   333 South Hope Street, 43rd Floor
     Los Angeles, California 90071-1422
11   Telephone:    213.620.1780
     Facsimile:    213.620.1398
12
     JEFFREY S. CROWE, SBN 216055
13   jcrowe@sheppardmullin.com
     650 Town Center Drive, 4th Floor
14   Costa Mesa, California 92626-1993
     Telephone:   714.513.5100
15   Facsimile:   714.513.5130
16   Attorneys for Defendant
     STATE FARM LIFE INSURANCE COMPANY
17

18                                UNITED STATES DISTRICT COURT

19                             NORTHERN DISTRICT OF CALIFORNIA

20   ELIZABETH A. BALLY, Individually and On        CASE NO. 3:18-CV-04954-CRB
     Behalf Of All Others Similarly Situated,
21                                                  Assigned to the Hon. Charles R. Breyer
                         Plaintiffs,
22                                                  CLASS ACTION
           v.
23                                                  NOTICE OF ERRATA
     STATE FARM LIFE INSURANCE
24   COMPANY,                                       Trial Date: May 3, 2021
25                       Defendant.
26

27

28



                             NOTICE OF ERRATA – CASE NO. 3:18-CV-04954-CRB
             Case 3:18-cv-04954-CRB Document 169 Filed 01/09/21 Page 2 of 3


1             Defendant submits this Notice of Errata in connection with its Opposition to Plaintiff’s
2    Motion for Partial Summary Judgment, Dkt. 159, filed on January 8, 2021, to correct formatting
3    issues with the filed Opposition.
4             First, as filed on January 8, 2021, Defendant’s Opposition inadvertently included
5    placeholders for a Certificate of Service and Certificate of Compliance at the end of the document,
6    neither of which is required by the relevant rules. The copy of the corrected Opposition does not
7    include these two pages and will be filed as a separate entry on the docket.
8             Second, the corrected copy of the Opposition also includes a conformed signature that was not
9    included in the version filed on January 8, 2021. Although, as per Civil Local Rule 5.1, “all
10   documents submitted under the attorney’s login and password are automatically considered signed by
11   the attorney,” 1 Defendant submits this conformed signature out of an abundance of caution.
12            Third, the corrected copy of the Opposition makes the following typographical changes:
13

14    Page:Line     Current Text                                 Corrected Text
15    1:8           under Missouri law (“Vogt”). But these       under Missouri law (“Vogt”). But these
16                  attempted shortcuts do not come close to     attempted shortcuts do not come close to
17                  satisfying Plaintiff’s heavy burden under    satisfying Plaintiff’s heavy burden under
18                  Rule 56(a) to establish she is entitled to   Rule 56(a) to establish she is entitled to
19                  judgment as a matter of law—much less        judgment as a matter of law—much less
20                  on a classwide basis. At each turn, the      on a classwide basis. At each turn, the
21                  motion ignores applicable law, tries to      motion ignores applicable law, tries to
22                  twist and expand this Court’s prior          twist and expand this Court’s prior rulings
23                  rulings and Vogt into something they are     and Vogt into something they are not, and
24                  not, and fail in the face of                 fails in the face of
25    2:14          not some mortatlity table                    not some mortality table
26    4:4           the contra preferendum rule                  the contra proferentem rule
27

28    1
          https://www.cand.uscourts.gov/cases-e-filing/cm-ecf/preparing-my-filing/signatures-on-e-filed-
          documents/

                                                          1
                                NOTICE OF ERRATA – CASE NO. 3:18-CV-04954-CRB
            Case 3:18-cv-04954-CRB Document 169 Filed 01/09/21 Page 3 of 3


1
     5:9          summary judgment would is                    summary judgment would be
2
                  inappropriate on that issue.                 inappropriate on that issue.
3
     6:3          beneficiaries upon Insured’s death.          beneficiaries upon the Insured’s death.
4
     7:9          motion is that conflates these distinct      motion is that it conflates these distinct
5
                  processes                                    processes
6
     10:10        State Farm begin selling the Policy in       State Farm began selling the Policy in
7
                  California                                   California
8
     13:21        sex, and rate class                          sex, and applicable rate class
9
     13:27        any given policy. ¶¶ 10–11, 25               any given policy. Hendren ¶¶ 10–11, 25
10
     14:3         that it will not charge a rate               that State Farm will not charge a rate
11
     15:12        See supra note 1.                            See supra note 2.
12
     17:24        sex, and rate class                          sex, and applicable rate class
13
     27:15        long a policyholder has held the Policy).    long a policyholder has held the Policy.
14
     34:14        not induced by fraud of the existence        not induced by fraud, of the existence
15
     38:24        Vogt Dkt. 403                                Vogt Dkt. 403
16
     41:2         CBN 154148                                   SBN 154148
17

18

19   DATED: January 9, 2021                        GIBSON, DUNN & CRUTCHER LLP
20

21
                                                   By:        /s/ Kristin A. Linsley
22

23                                                 Attorney for Defendant State Farm Life Insurance
                                                   Company
24

25

26

27

28


                                                         2
                               NOTICE OF ERRATA – CASE NO. 3:18-CV-04954-CRB
